ALLOWABILITY NOTICE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15, 16, 17, 18, 19, 21, 22, 23, and 24 directed to a non-elected apparatus group without traverse.  Accordingly, the above listed claims have been cancelled.

Allowable Subject Matter
Claims 1-9, 12, 14, and 28-34 are allowed. The prior art does not teach or fairly suggest a method of preparing concrete mix wherein the wash water comprises water produced by washing out of concrete mixer trucks following delivery of concrete, mixing the water and concrete material to produce concrete mix, with the circulating wash water in a loop in fluid communication with the concrete wash water in the container as claimed in in independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774